Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 300b, 300c, 300d (paragraph 54)

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pilot pressure accumulator is configured to be pneumatically connected to a pressure accumulator (i.e. separate from the pressure-holding pneumatic reservoir device 120; claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following:

Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the pilot pressure accumulator is configured to be pneumatically connected to a pressure accumulator (claim 4), separate from the pressure-holding pneumatic reservoir device (claimed in claim 1 line 15)

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
“a pressure-holding pneumatic reservoir device is connected to the pilot control port of the first pilot valve and is configured to provide, during venting of the pneumatic system and independently of a pressure in the pneumatic main line, a control pressure for the pilot control port of the first pilot valve, wherein the pressure-holding pneumatic reservoir device has a pilot pressure accumulator configured to be pneumatically connected to the pilot control port of the first pilot valve via a control line” of claim 1 line 15-25, based on fig 1 and 2, is that a pressure-holding pneumatic reservoir device is connected to a pilot pressure accumulator configured to be pneumatically connected to the pilot control port of the first pilot valve via a control line and is configured to provide, during venting of the pneumatic system and independently of a pressure in the pneumatic main line, a control pressure for the pilot control port of the first pilot valve.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 and 9 recite the broad recitation “a pressure-holding pneumatic reservoir device is connected to the pilot control port of the first pilot valve” (claim 1 line 15-16) and “the pressure-holding pneumatic reservoir device is connected to the pilot control port” (claim 9 line 15-16) , and the claims also recites “the pressure-holding pneumatic reservoir device has a pilot pressure accumulator configured to be pneumatically connected to the pilot control port of the first pilot valve via a control line” (line 22-25) and “the pilot pressure accumulator is pneumatically connected to the pilot control port via a control line for actuation of the vent valve” (claim 9 line 21-22), which are narrower statements of the range/limitation (note that both limitations are confusing, see below; and see claim interpretation). 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

In claim 1 line 4 “a compressed air supply” is confusing, since its standard meaning is a compressor (which is claimed in line 11), but in the disclosure is pointing to a port (see objection to the specification). If the standard meaning is used, then the “compressor” of line 11 is confusing.
In claim 1 line 9-10, emphasis added “a vent valve arranged in the pneumatic main line, the vent valve being a first pilot valve with a pilot control port” is confusing, 
In claim 1 line 15-19 “wherein a pressure-holding pneumatic reservoir device is connected to the pilot control port of the first pilot valve and is configured to provide, during venting of the pneumatic system and independently of a pressure in the pneumatic main line, a control pressure for the pilot control port of the first pilot valve” is confusing, since the pressure-holding pneumatic reservoir device (120) is connected to a part (82, 96) of the main line through a valve (25) and also connected to a pilot pressure accumulator (320a, also claimed in line 23), not the pilot control port of the first pilot valve. Note that only in fig 1 and 2 has the pressure-holding pneumatic reservoir device connected to the accumulator
Note that the pilot pressure accumulator is only connected to the second pilot valve (34, also claimed in line 12), which only selectively allows flow between the pilot pressure accumulator and the pilot control port (240.1) of the first pilot valve (240) via a control line (36.1). Lines 15-25 of claim 1 tries, but fails, to claim these features.

 In claim 4 line 3 “the pilot pressure accumulator is configured to be pneumatically connected to a pressure accumulator” is confusing, since there isn’t disclosed a third accumulator, separate from the pressure-holding pneumatic reservoir device (120) and the pilot pressure accumulator (e.g. 320a).
In claim 9 line 1-2 “A method for operating a compressed air supply system” is confusing, since the limitations claim more than the compressed air supply system (e.g. line 8-9 and 12 claims the pneumatic installation, and line 13 claims the pneumatic system, which are listed as connected to (i.e. configured to operate), but not a part of, the compressed air supply system.
In claim 9 line 4-9 “a pressure-holding pneumatic reservoir device with a pilot pressure accumulator, the method comprising…supplying the pneumatic installation and/or a pressure accumulator” is confusing, since there isn’t disclosed a third accumulator, separate from the pressure-holding pneumatic reservoir device (120) and the pilot pressure accumulator (e.g. 320a).

In claim 11 line 2-3 “the pressure-holding pneumatic reservoir device is filled via the pneumatic main line” is confusing, since it appears that the pressure-holding pneumatic reservoir device is the pilot pressure accumulator.

Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a pneumatic main line, the pneumatic installation, the pressure accumulator and the gallery with any other element of the claim (note that supplying one or more of the last three with compressed air (line 8-10) doesn’t even connect them to the step of compressing air, since the “compressed air” is not referring back to the compressed air of the step of compressing). 
Claims not specifically mentioned are indefinite, since they depend from one of the above claims.

A possible way to overcome a number of 112 issues (of claim 1 and 4) is to amend claim 1 as:
1. A pneumatic system including a pneumatic installation in of a vehicle comprising: 
a compressed air supply port connected to a compressor having at least one compressor stage; 
a compressed air port connected to the pneumatic installation; 
a pneumatic main line between the compressed air supply port and the compressed air port, wherein the pneumatic main line includes an air dryer; 
a vent port to a venting environment connected to a pilot vent valve; 

a second pilot valve;
a pneumatic pilot control channel which pneumatically connects the second pilot valve to the pilot control port of the first pilot valve;
a pilot pressure accumulator is connected to the second pilot valve;
wherein, during venting of the pneumatic system by the pilot vent valve, the pilot pressure accumulator is pneumatically connected to the pilot control port of the first pilot valve via a control line, to provide a control pressure for the pilot control port of the first pilot valve, independently of a pressure in the pneumatic main line.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 9-11 are rejected under 35 U.S.C. § 102(a1, a2) as being anticipated by Bruehmann et al (6089831, DE 10 2012 006382). Bruehmann et al discloses a method for operating a pneumatic system comprising compressing air (by 11) to form compressed air; supplying a pneumatic installation (including 37.2-37.5), a pressure accumulator (20) and a gallery (between 32 and 40.2) with the compressed air; filling a pilot pressure accumulator (37.1, via 40.1); operating the pneumatic installation (using air in 37.2-37.5); and venting the pneumatic system via a pilot vent valve (26) having a pilot control port (28), wherein the pilot pressure accumulator is pneumatically connected to the pilot .
Bruehmann et al discloses the pilot pressure accumulator is filled autonomously (by 47.1; claim 10); the pilot pressure accumulator is filled via the pneumatic main line the pressure accumulator and the gallery (claim 11).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Bruehmann et al (6089831, DE 10 2012 006382) in view of Bergemann et al (9273700). Bruehmann et al discloses a vehicle (claim 12) with a compressed air supply system comprising a compressor (11) having at least one compressor stage; a pneumatic main line (including 17) between a compressed air supply (17 at edge of block 10.1) and a compressed air port (connected to 40.1-40.5) to a pneumatic installation (including I-V) and including an air dryer (18); a pilot vent valve (26) with a pilot control port (28) and connected to the pneumatic main line; a second pilot valve (44.5) and a pneumatic pilot control channel (45.5) which pneumatically connects the second pilot valve to the pilot control port of the first pilot valve; wherein a pressure-holding pneumatic reservoir device (20) is connected to a pilot pressure accumulator (37.1) configured to be pneumatically connected to the pilot control port of the first pilot valve via a control line (including 47) and provides, during venting of the pneumatic system and independently of a pressure in the pneumatic main line, a control pressure for the pilot control port of the first pilot valve; but does not disclose that the pilot vent valve is in the pneumatic main line.

Since Bruehmann et al and Bergemann et al are both from the same field of endeavor, the purpose disclosed by Bergemann et al would have been recognized in the pertinent art of Bruehmann et al. It would have been obvious at the time the invention was made to one having ordinary skill in the art to arrange the vent valve of Bruehmann et al in the pneumatic main line, as taught by Bergemann et al, for the purpose of pneumatically connected the pressure medium supply to a pressure medium connection and to vent to an environment.

Bruehmann et al discloses the pilot pressure accumulator is pneumatically connected to the pneumatic main line (and a pressure accumulator (20) of the pressure-holding pneumatic reservoir device (20), claim 4) and to a gallery (e.g. between 32 and 40.1; claim 5) via an accumulator connection (including 17.1; claim 3), wherein a pressure accumulator check valve (40.1), in the accumulator connection, opens in a direction of the pilot pressure accumulator and blocks flow in an opposite direction (claim 6), and the pressure-holding pneumatic reservoir device is fully or partly integrated in a magnetic valve block (10.1; claim 8) and in the compressed air supply system (10.1; claim 7).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Lopez whose telephone number is 571-272-4821. The examiner can normally be reached on Monday-Thursday from 6:00 AM -4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ken Bomberg, can be reached on 571-272-4922. The fax number for this group is 571-273-8300. Any inquiry of a general nature should be directed to the Help Desk, whose telephone number is 1-800-PTO-9199.

/F Daniel Lopez/Primary Examiner, Art Unit 3745